 



Exhibit 10.5
SECOND AMENDMENT TO
STOCK OPTION AGREEMENT
     This Second Amendment to Stock Option Agreement (the “Second Amendment”) is
dated as of August 30, 2005, by and between Home Solutions of America, Inc., a
Delaware corporation (the “Company”), and Rick J. O’Brien (the “Optionee”).
     WHEREAS, the Company and the Optionee entered into that certain Stock
Option Agreement dated December 2, 2003 (the “Agreement”), as amended by that
certain First Amendment to Stock Option Agreement dated December 20, 2004 (the
“First Amendment”) whereby the Optionee was granted stock options under the
Company’s 1998 Stock Option Plan;
     WHEREAS, the Optionee and the Company desire to amend the Agreement as set
forth herein, in order to modify the vesting period of the stock options of the
Company that were granted to the Optionee in the Agreement;
     NOW THEREFORE, the parties hereto agree as follows:
     1. The paragraph entitled “Vesting Schedule” on the Second page of the
Agreement is hereby deleted and replaced in its entirety with the following
sentence:
     “Vesting Schedule: This Option shall be fully vested and exercisable as to
all of the Shares available for purchase hereunder effective as of August 30,
2005.”
     2. Except as expressly amended hereby, the Agreement remains in full force
and effect. Capitalized terms that are not defined herein shall have the same
meaning assigned to them in the Agreement.
[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date first above written.
     This Second Amendment to Stock Option Agreement may be executed in one or
more identical counterparts, including by facsimile signature, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one instrument.

            COMPANY:

HOME SOLUTIONS OF AMERICA, INC.
      By:           Frank J. Fradella        Chairman, President and Chief
Executive Officer     

         
 
  OPTIONEE:    
 
                 
 
  Rick J. O’Brien    

2